DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
 
Response to Arguments
Claim Rejections under 35 USC 112(b): Applicant has amended claim 15 and 18 and the rejections under 35 USC 112(b) are withdrawn.

Claim Rejection under 35 USC 103:
Applicant’s Argument: Applicant argues page 10-12 that none of the references teaches “a third sub-label for carrying the private network application identifier, a second sub-label for indicating that the third sub-label carries a private network application identifier, and a first sub-label for indicating that the second sub-label is an extension- purpose label, the first sub-label uses an Extension Label XL in an MPLS protocol, and the second sub-label uses an Extended Special-Purpose MPLS Label ESPL in the MPLS protocol” as claimed. 
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1, 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claim which changes the scope of the invention. After an updated search, a new reference is discovered and the amendments necessitate a new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 4, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kini et al. (“Kini”) (US 20150263940 A1) in view of Chen (US 20150003231 A1) and Arisoylu et al. (“Arisoylu”) (US 20160261497 A1).

Regarding claim 1, Kini teaches
A method of forwarding a packet, comprising: assigning, by a Provider Edge PE device, a network application identifier to a received Internet Protocol IP packet, the network application identifier being an identifier of a source application of the IP packet in a network [¶0053, ¶0084-89, first edge device 101 as in Figure 12-13 assigns service labels to packet considered network application identifier identifying a service to be applied, Figure 8 service label including TC field and label field identifying “source application” as it identifies a class and the claim does not further specify the source application thus a label identifying a “service” in the network is considered identifying a source application]; and sending, by the PE device, a Multi-Protocol Label Switching MPLS packet generated based on the IP packet, wherein the network application identifier is carried in an extension label of the MPLS packet [¶0084-89, Figure 12, edge sends service label behind an EEI label on top of service label, EEI label comprising ESPL and XL label all considered extension label of MPLS packet],  
wherein the extension label comprises: a third sub-label for carrying the network application identifier [¶0084-88, service label included in packet considered network application identifier, see Figure 13 packet 1310], a second sub-label for indicating that the third sub-label carries a network application identifier [¶0084-88, EEI label specifies there is a service immediately below it that the receiving node knows to pop and apply the service of this label, EEI label comprising first and second sub label thus the sub labels identify a service label or network application identifier sitting below the EEI label], and a first sub-label for indicating that the second sub-label is an extension- purpose label [¶0084-87, EEI label comprises XL label which is known to specify ESPL label follows, ESPL label also comprising the EEI label], the first sub-label uses an Extension Label XL in an MPLS protocol, and the second sub-label uses an Extended Special-Purpose MPLS Label ESPL in the MPLS protocol [¶0086-87 teaches XL preceding ESPL].
Kini teaches assigning an identifier within an extension label but does not specify the identifier is a private network application identifier for a VPN however Chen teaches assigning, by a Provider Edge (PE) device, a private network application identifier to a received Internet Protocol (IP) packet, the private network application identifier being an identifier of a source application of the IP packet in a Virtual Private Network VPN [¶0025, service label assigned to packet by a network device to other network device of a VPN considered an identifier of a source application in VPN].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the service label of Kini such that it is expressly a private network application identifier in a VPN. Kini teaches service labels associated with a source application and it would have been obvious to modify Kini such that the service label is an application identifier for a VPN as in Chen who teaches service labels are unique identifiers associated with a VPN thus a private network application identifier in order to deliver the class of traffic to a destination ¶0025.

and assigning, by the PE device, the private network application identifier in the ACL entry to the IP packet when packet features of the received IP packet are matched with the ACL entry [Figure 2 teaches chaining system connecting end stations to a network, ¶0036, and includes configuring a classifier 123 involving configuring an ACL module which in ¶0045is configured and used to analyze upstream packet header information in a classification and assign a metadata that is an application identifier and is inserted into the packet].
It would have been obvious to modify to one of ordinary skill in the art before the effective filing date of the claimed invention to specify use of an ACL to assign the service label being the application identifier. Kini teaches creating MPLS packets with service labels and Chen teaches these can be service identifiers, and it would have been obvious to modify Kini such that the identifier is assigned using a classification in an ACL as in Arisoylu who teaches this allows performing service chaining on packets at a subscriber granularity for classify packets to associate these with a subscriber application ¶0043-46, ¶0054.

Regarding claim 4, Kini-Chen-Arisoylu teaches:
The method according claim 1, wherein the extension label further carries information of the VPN to which the IP packet belongs [Kini ¶0082-86 extension label includes service label and as in Chen service label may carry information of VPN ¶0025, service label assigned to packet by a network device to other network device of a VPN considered an identifier of a source application in VPN, see rationale as in claim 1].

Regarding claim 13, Kini teaches
[¶0055 device 101 with claimed hardware] to: assign a network application identifier to a received Internet Protocol IP packet, the network application identifier being an identifier of a source application of the IP packet in a network [¶0053, ¶0084-89, Figure 12-13 first edge device assigns service labels to packet considered network application identifier identifying a service to be applied, Figure 8 service label including TC field and label field identifying “source application” as it identifies a class and the claim does not further specify the source application]; and send a Multi-Protocol Label Switching MPLS packet generated based on the IP packet, wherein the network application identifier is carried in an extension label of the MPLS packet [¶0084-89, Figure 12, edge sends service label behind an EEI label on top of service label, EEI label comprising ESPL and XL label all considered extension label of MPLS packet],  
wherein the extension label comprises: a third sub-label for carrying the network application identifier [¶0084-88, service label included in packet considered network application identifier, see Figure 13 packet 1310], a second sub-label for indicating that the third sub-label carries a network application identifier [¶0084-88. EEI label specifies there is a service immediately below it that the receiving knows to pop and apply the service of this label, EEI label comprising first and second sub label thus the sub labels identify a service label or network application identifier sitting below the EEI label], and a first sub-label for indicating that the second sub-label is an extension- purpose label [¶0084-87, EEI label comprises XL label which is known to specify ESPL label follows, ESPL label also comprising the EEI label], the first sub-label uses an Extension Label XL in an MPLS protocol, and the second sub-label uses an Extended Special-Purpose MPLS Label ESPL in the MPLS protocol [¶0086-87 teaches XL preceding ESPL].
Kini teaches assigning an identifier within an extension label but does not specify the identifier is a private network application identifier for a VPN however Chen teaches assign a private network application identifier to a received Internet Protocol (IP) packet, the private network application identifier being an identifier of a source application of the IP packet in a Virtual Private Network VPN [¶0025, service label assigned to packet by a network device to other network device of a VPN considered an identifier of a source application in VPN].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the service label of Kini such that it is expressly a private network application identifier in a VPN. Kini teaches service labels associated with a source application and it would have been obvious to modify Kini such that the service label is an application identifier for a VPN as in Chen who teaches service labels are unique identifiers associated with a VPN thus a private network application identifier in order to deliver the class of traffic to a destination ¶0025.
Kini teaches assigning a service label that can be an application identifier however does not teach using an ACL however Arisoylu teaches the processor is caused by the machine-executable instructions to: configure an Access Control List ACL entry for a private network application, wherein the ACL entry comprises a private network application identifier indicating the private network application and packet features of an IP packet belonging to the private network application; and assign the private network application identifier in the ACL entry to the IP packet when packet features of the received IP packet are matched with the ACL entry [Figure 2 teaches chaining system connecting end stations to a network, ¶0036, and includes ACL module 123 which in ¶0045 analyzes upstream packet header information in a classification and assign a metadata that is an application identifier and is inserted into the packet].
It would have been obvious to modify to one of ordinary skill in the art before the effective filing date of the claimed invention to specify use of an ACL to assign the service label being the application identifier. Kini teaches creating MPLS packets with service labels and Chen teaches these can be service identifiers, and it would have been obvious to modify Kini such that the identifier is assigned using a classification in an ACL as in Arisoylu who teaches this allows performing service chaining on packets at a subscriber granularity for classify packets to associate these with a subscriber application ¶0043-46, ¶0054.

Regarding claim 17, Kini-Chen-Arisoylu teaches:
[Kini ¶0082-86 extension label includes service label and as in Chen service label may carry information of VPN ¶0025, service label assigned to packet by a network device to other network device of a VPN considered an identifier of a source application in VPN, see rationale as in claim 13].

Claim 5-6, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kini et al. (“Kini”) (US 20150263940 A1) in view of Chen (US 20150003231 A1).

Regarding claim 5, Kini teaches:
A method of forwarding a packet, comprising: receiving, by a Provider P device [¶0088 and Figure 1, device 102 considered provider device as this term is not expressly defined in the claim and the network device 102 is part of a network for providing service according to service label], a Multi-Protocol Label Switching MPLS packet with a network application identifier carried in an extension label from a Provider Edge PE device, the network application identifier being an identifier of a source application of the IP packet [¶0084-89, first edge device 101 assigns service labels to packet considered network application identifier identifying a service to be applied, Figure 8 service label including TC field and label field identifying “source application” as it identifies a class and the claim does not further specify the source application, sends this packet to network device 102 considered provider device, service label part of “extension label” comprising EEI label and service label see Figure 12-13 1310]; 
and identifying, by the P device, a network application to which the MPLS packet belongs based on the private network application identifier in the extension labels [¶0084-88, device 102 pops labels and identifies service of the service label thus identifying a network application as it applies the service ion data packet 1310] wherein the extension label comprises: a third sub-label for carrying the private network application identifier [¶0084-88, service label included in packet considered network application identifier, see Figure 13 packet 1310], a second sub-label for indicating that the third sub-label carries a private network application identifier [¶0084-88. EEI label specifies there is a service immediately below it], and a first sub-label for indicating that the second sub-label is an extension- purpose label [¶0084-87, EEI label comprises XL label which is known to specify ESPL label follows, ESPL label also comprising the EEI label], the first sub-label uses an Extension Label XL in an MPLS protocol, and the second sub-label uses an Extended Special-Purpose MPLS Label ESPL in the MPLS protocol [¶0086-87].
Kini teaches assigning an identifier within an extension label but does not specify the identifier is a private network application identifier for a VPN however Chen teaches assigning, by a Provider Edge (PE) device, a private network application identifier to a received Internet Protocol (IP) packet, the private network application identifier being an identifier of a source application of the IP packet in a Virtual Private Network VPN [¶0025, service label assigned to packet by a network device to other network device of a VPN considered an identifier of a source application in VPN].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the service label of Kini such that it is expressly a private network application identifier in a VPN. Kini teaches service labels associated with a source application and it would have been obvious to modify Kini such that the service label is an application identifier for a VPN as in Chen who teaches service labels are unique identifiers associated with a VPN thus a private network application identifier in order to deliver the class of traffic to a destination ¶0025.

Regarding claim 6, Kini-Chen teaches:
The method according to claim 5, wherein identifying the private network application based on the private network application identifier in the extension label comprises: obtaining, by the P device, a label value of the first sub-label [Kini ¶0084-88, device 102 identifies EEI label comprising XL label which indicates next label is ESPL, XL label popped when EEI label popped considered obtaining value]; obtaining, by the P device, a label value of the second sub-label when determining that the second sub-label is an extension-purpose label based on the label value of the first sub-label [Kini ¶0084-88, device 102 identifies EEI label comprising ESPL, ESPL label popped when EEI label popped considered obtaining value as packet with label is obtained by the network device]; and identifying, by the P device, the private network application to which the MPLS packet belongs based on a label value of the [Kini ¶0084-88, service identified by the device 102, identifying EEI label which comprises XL and ESPL on top of service label].

Regarding claim 15, Kini teaches:
An apparatus for forwarding a packet, the apparatus being applied to a Provider P device, comprising: a non-transitory machine-readable storage medium storing machine-executable instructions; and a processor for executing the machine-executable instructions to [¶0068, ¶0084-88 and Figure 1, device 102 considered provider device is a router device comprising components ], receive a Multi-Protocol Label Switching MPLS packet with a network application identifier carried in an extension label from a Provider Edge PE device, the network application identifier being an identifier of a source application of the IP packet [¶0084-89, first edge device assigns service labels to packet considered network application identifier identifying a service to be applied, Figure 8 service label including TC field and label field identifying “source application” as it identifies a class and the claim does not further specify the source application, sends this packet to network device 102 considered provider device, service label part of “extension label” comprising EEI label and service label see Figure 12-13 1310]; 
and identify a network application to which the MPLS packet belongs based on the private network application identifier in the extension labels [¶0084-88, device 102 pops labels and identifies service of the service label thus identifying a network application] wherein the extension label comprises: a third sub-label for carrying the private network application identifier [¶0084-88, service label included in packet considered network application identifier, see Figure 13 packet 1310], a second sub-label for indicating that the third sub-label carries a private network application identifier [¶0084-88. EEI label specifies there is a service immediately below it], and a first sub-label for indicating that the second sub-label is an extension- purpose label [¶0084-87, EEI label comprises XL label which is known to specify ESPL label follows, ESPL label also comprising the EEI label], the first sub-label uses an Extension Label XL in an MPLS protocol, and the second sub-label uses an Extended Special-Purpose MPLS Label ESPL in the MPLS protocol [¶0086-87].
[¶0025, service label assigned to packet by a network device to other network device of a VPN considered an identifier of a source application in VPN].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the service label of Kini such that it is expressly a private network application identifier in a VPN. Kini teaches service labels associated with a source application and it would have been obvious to modify Kini such that the service label is an application identifier for a VPN as in Chen who teaches service labels are unique identifiers associated with a VPN thus a private network application identifier in order to deliver the class of traffic to a destination ¶0025.

Regarding claim 18, Kini-Chen teaches:
The apparatus according to claim 15, wherein when identifying the private network application based on the private network application identifier in the extension label, the processor is caused by the machine- executable instructions to: obtain a label value of the first sub-label [Kini ¶0084-88, device 102 identifies EEI label comprising XL label which indicates next label is ESPL, XL label popped when EEI label popped considered obtaining value]; obtain a label value of the second sub-label when determining that the second sub-label is an extension-purpose label based on the label value of the first sub-label [Kini ¶0084-88, device 102 identifies EEI label comprising ESPL, ESPL label popped when EEI label popped considered obtaining value as packet with label is obtained by the network device]; and identify the private network application to which the MPLS packet belongs based on a label value of the third sub-label when determining that the third sub-label carries a private network application identifier based on the label value of the second sub-label [Kini ¶0084-88, service identified by the device 102, identifying EEI label which comprises XL and ESPL on top of service label].

Examiner’s Note
Examiner recommends reciting the contents of the private network application identifier as having the first four bits indicating the VPN and the last 16 bits indicating a private network application as in specification [0044]-[0045] table 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/             Primary Examiner, Art Unit 2478